Exhibit 10.2

TAX MATTERS AGREEMENT

This Tax Matters Agreement (the “Agreement”), dated as of May 31, 2017, is by
and among TEGNA Inc., a Delaware corporation (“Parent”), and Cars.com Inc., a
Delaware corporation (“SpinCo”), and all of its direct and indirect Subsidiaries
(SpinCo and its present and future Subsidiaries shall be collectively referred
to herein as the “SpinCo Entities”).

WHEREAS, one or more of the SpinCo Entities is a member of the affiliated group
of corporations of which Parent is the common parent corporation and which files
a consolidated federal income tax return and certain combined and consolidated
state tax returns;

WHEREAS, following the Distribution Date (as such term is defined in the
Separation and Distribution Agreement between Parent and SpinCo, dated as of
May 31, 2017 (the “Separation Agreement”)), such SpinCo Entities will no longer
be included in the affiliated group of corporations (within the meaning of
Section 1504 of the Code) of which Parent is the common parent;

WHEREAS, for U.S. federal income tax purposes, the contribution by Parent of the
SpinCo Assets and the SpinCo Liabilities to SpinCo (the “Contribution”) and the
Distribution, taken together, are intended to qualify as a transaction that is
tax-free under Sections 355 and 368(a)(1)(D) of the Code; and

WHEREAS, Parent and the SpinCo Entities desire to set forth their agreement
regarding the allocation of taxes, the filing of tax returns, the administration
of tax contests and other related tax matters;

NOW, THEREFORE, in consideration of the mutual obligations and undertakings
contained herein, the parties agree as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and the plural
forms of the terms defined), and capitalized terms used but not defined herein
shall have the meaning ascribed to them in the Separation Agreement:

“Active Trade or Business” means the active conduct (as defined in
Section 355(b)(2) of the Code and the regulations thereunder) by SpinCo and its
“separate affiliated group” (as defined in Section 355(b)(3)(B) of the Code) of
the SpinCo Business as conducted immediately prior to the Distribution.

“Affiliate” means, with respect to any specified person, a person that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, the specified person.

“Board Certificate” has the meaning set forth in Section 8.02(d).

 



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Consolidated Group” means the affiliated group of corporations (within the
meaning of Section 1504 of the Code) of which Parent is the common parent for
any Pre-Closing Tax Period (and any successor group) or, where the context
requires, any analogous provision of applicable State law.

“Contribution” has the meaning set forth in the Separation Agreement.

“Distribution” has the meaning set forth in the Separation Agreement.

“Distribution Date” means the date of the Distribution.

“e-mail” has the meaning set forth in Section 9.03.

“Extraordinary Transaction” means any action that is not in the Ordinary Course
of Business, but shall not include any action described in the Separation
Agreement or any Ancillary Agreement or that is undertaken pursuant to the
Contribution or the Distribution.

“Fifty-Percent or Greater Interest” shall have the meaning ascribed to such term
for purposes of Sections 355(d) and (e) of the Code.

“Filing Date” has the meaning set forth in Section 8.04(d).

“Final Determination” means the final resolution of liability for any Tax with
respect to a taxable period (i) by Internal Revenue Service Form 870 or 870-AD
(or any successor forms thereto), on the date of acceptance by or on behalf of
the IRS, or by a comparable form under the laws of other jurisdictions; except
that a Form 870 or 870-AD or comparable form that reserves (whether by its terms
or by operation of the law) the right of the taxpayer to file a claim for a
refund and/or the right of the Taxing Authority to assert a further deficiency
shall not constitute a Final Determination; (ii) by a decision, judgment,
decree, or other order by a court of competent jurisdiction, which has become
final and may not be appealed; (iii) by a closing agreement or accepted offer in
compromise under Section 7121 or 7122 of the Code, or comparable agreements
under the laws of other jurisdictions; (iv) by any allowance of a refund or
credit in respect of an overpayment of Tax, but only after the expiration of all
periods during which such refund may be recovered (including by way of offset)
by the Taxing Authority jurisdiction; or (v) by any other final disposition,
including by reason of the expiration of the applicable statute of limitations.

“Foreign Taxes” means any Taxes imposed by any foreign country or any possession
of the United States, or by any political subdivision of any foreign country or
United States possession that are imposed on, allocated or attributable to or
incurred or payable by the SpinCo Business or the SpinCo Entities and any
interest, penalties, additions to tax, or additional amounts in respect of the
foregoing.

“Income Taxes” means any Taxes based upon or measured by net income, including
state and local franchise or similar Taxes measured by net income, and any
interest, penalties, additions to tax, or additional amounts in respect of the
foregoing.

“IRS” means the U.S. Internal Revenue Service.

 

2



--------------------------------------------------------------------------------

“Member” has the meaning ascribed to such term in Treasury Regulation Section
l.1502-1(b).

“Mixed Tax Controversy” has the meaning set forth in Section 7.01(c).

“Notified Action” has the meaning set forth in Section 8.03(a).

“Ordinary Course of Business” means an action taken by a Person only if such
action is taken in the ordinary course of the normal day-to-day operations of
such Person.

“Parent Entity” means Parent and its Affiliates, as determined immediately after
the Separation.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof, without regard to whether any entity is
treated as disregarded for U.S. federal income tax purposes.

“Plan of Reorganization” has the meaning set forth in the Separation Agreement.

“Post-Closing Tax Period” means any taxable period beginning after the
Distribution Date and, with respect to a taxable period that begins on or before
such date and ends thereafter, the portion of such taxable period beginning
after the Distribution Date.

“Pre-Closing Tax Period” means any taxable period ending on or before the
Distribution Date and, with respect to a taxable period that begins on or before
such date and ends thereafter, the portion of such taxable period ending on the
Distribution Date.

“Pre-Closing Taxes” means any Taxes that are imposed on, allocated to or
attributable to or incurred or payable by any SpinCo Entity for any Pre-Closing
Tax Period, provided that in the case of Sales and Use Taxes, Pre-Closing Taxes
shall not include any Sales and Use Taxes reported on a Tax Return required to
be filed after the Distribution Date, and provided further that Pre-Closing
Taxes shall not include any Property Taxes imposed on, allocated to or
attributable to any property acquired by Parent or SpinCo after the Distribution
Date. For purposes of calculating “Pre-Closing Taxes,” any liability for Taxes
attributable to a taxable period that begins before and ends after the Closing
Date shall be apportioned between the portion of such period ending on such date
and the portion of such period beginning after such date (a) in the case of any
Property Taxes, by apportioning such Taxes on a per diem basis, (b) in the case
of Sales and Use Taxes, to the portion of the period during which the Tax Return
on which such Taxes are reflected is required to be filed, and (c) in the case
of all other Taxes (absent an election pursuant to Section 3.02 hereof to the
contrary), on the basis of a closing of the books, provided, that exemptions,
allowances or deductions that are calculated on an annual basis shall be
apportioned on a per diem basis.

“Prime Rate” means the rate that Bloomberg displays as “Prime Rate by Country
United States” or “Prime Rate By Country US-BB Comp”
at http://www.bloomberg.com/quote/PRIME:IND or on a Bloomberg terminal at PRIMBB
Index.

 

3



--------------------------------------------------------------------------------

“Property Taxes” means any real, personal, and intangible ad valorem property
Taxes that are imposed on, allocated or attributable to or incurred or payable
by the SpinCo Business or the SpinCo Entities, together with any interest,
additions or penalties with respect thereto and any interest in respect of such
additions or penalties.

“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of
Section 355(e) of the Code and Treasury Regulation Section 1.355-7, or any other
regulations promulgated thereunder, to enter into a transaction or series of
transactions), whether such transaction is supported by SpinCo management or
shareholders, is a hostile acquisition, or otherwise, as a result of which
SpinCo would merge or consolidate with any other person or as a result of which
any person or any group of related persons would (directly or indirectly)
acquire, or have the right to acquire, from SpinCo and/or one or more holders of
outstanding shares of SpinCo Capital Stock, a number of shares of SpinCo Capital
Stock that would, when combined with any other changes in ownership of SpinCo
Capital Stock pertinent for purposes of Section 355(e) of the Code, comprise 40%
or more of (A) the value of all outstanding shares of stock of SpinCo as of the
date of such transaction, or in the case of a series of transactions, the date
of the last transaction of such series, or (B) the total combined voting power
of all outstanding shares of voting stock of SpinCo as of the date of such
transaction, or in the case of a series of transactions, the date of the last
transaction of such series. Notwithstanding the foregoing, a Proposed
Acquisition Transaction shall not include (A) the adoption by SpinCo of a
Shareholder Rights Plan or (B) issuances by SpinCo that satisfy Safe Harbor VIII
(relating to acquisitions in connection with a person’s performance of services)
or Safe Harbor IX (relating to acquisitions by a retirement plan of an employer)
of Treasury Regulation Section 1.355-7(d). For purposes of determining whether a
transaction constitutes an indirect acquisition, any recapitalization resulting
in a shift of voting power or any redemption of shares of stock shall be treated
as an indirect acquisition of shares of stock by the non-exchanging
shareholders. This definition and the application thereof is intended to monitor
compliance with Section 355(e) of the Code and shall be interpreted accordingly.
Any clarification of, or change in, the statute or regulations promulgated under
Section 355(e) of the Code shall be incorporated in this definition and its
interpretation.

“Protective Section 336(e) Election” has the meaning set forth in Section 8.05.

“Representation Letters” means the representation letters and any other
materials delivered or deliverable by Parent and others in connection with the
rendering by Tax Advisor of the Tax Opinion.

“Reverse Timing Difference” means an adjustment to a Tax Return that results in
(a) an increase in income, gain or recapture, or a decrease in deduction, loss
or credit, of any member of the SpinCo Group for a Post-Closing Tax Period and
(b) an increase in deduction, loss or credit, or a decrease in income, gain or
recapture, of any Parent Entity for any Pre-Closing Tax Period.

“Sales and Use Taxes” mean any sales, use, value added or similar Taxes and fees
that are imposed on, allocated or attributable to or incurred or payable by the
SpinCo Business or the SpinCo Entities, together with any interest, additions or
penalties with respect thereto and any interest in respect of such additions or
penalties.

 

4



--------------------------------------------------------------------------------

“Section 8.02(d) Acquisition Transaction” means any transaction or series of
transactions that is not a Proposed Acquisition Transaction but would be a
Proposed Acquisition Transaction if the percentage reflected in the definition
of Proposed Acquisition Transaction were 25% instead of 40%.

“Separate Return” means (a) in the case of any Tax Return of any Parent Entity
(including any consolidated, combined or unitary return), any such Tax Return
that does not include any SpinCo Entity and (b) in the case of any Tax Return of
any SpinCo Entity (including any consolidated, combined or unitary return), any
such Tax Return that does not include any Parent Entity.

“SpinCo Business” means the business and assets contributed to, or owned by,
SpinCo pursuant to the Separation Agreement.

“SpinCo Capital Stock” means all classes or series of capital stock of SpinCo,
including (i) the SpinCo Common Stock, (ii) all options, warrants and other
rights to acquire such capital stock, and (iii) all instruments properly treated
as stock in SpinCo for U.S. federal income tax purposes.

“SpinCo Federal Consolidated Income Tax Return” means any United States federal
income Tax Return for the affiliated group of corporations (within the meaning
of Section 1504 of the Code) of which SpinCo is the common parent (and any
successor group).

“SpinCo Group” means SpinCo and its Affiliates, excluding any entity that is a
Parent Entity.

“SpinCo Separate Return” means any Separate Return of SpinCo or any member of
the SpinCo Group.

“SpinCo Separate Return Taxes” means any Taxes required to be reflected on a
SpinCo Separate Return, including (i) any Foreign Taxes and (ii) any South
Carolina or Virginia State Income Taxes reflected on a post-apportionment nexus
combined Tax Return.

“Shareholder Rights Plan” means any plan or arrangement of the sort commonly
referred to as a “rights plan” or “stockholder rights plan” or “shareholder
rights plan” or “poison pill” that is designed to increase the cost to a
potential acquirer of exceeding the applicable ownership thresholds through the
issuance of new rights, common stock or preferred shares (or any other security
or device that may be issued to stockholders of SpinCo other than ratably to all
stockholders of SpinCo) that carry severe redemption provisions, favorable
purchase provisions or otherwise, and any related rights agreement that
effectuates the Shareholder Rights Plan.

“State Affiliated Companies” means all entities that Parent determines are
included in a State Combined or Consolidated Return or that any jurisdiction
determines under applicable law are included in a State Combined or Consolidated
Return.

“State Combined or Consolidated Return” means a single state or local Tax Return
filed for (i) one or more of Parent and its Subsidiaries (other than any SpinCo
Entity) and (ii) one or more SpinCo Entities.

 

5



--------------------------------------------------------------------------------

“State Income Taxes” means any Income Tax imposed by any State of the United
States or by any political subdivision of any such State.

“Subsidiary” means a corporation, limited liability company, partnership or
other entity, whether or not such entity is treated as such for tax purposes.

“Tax” or “Taxes” means any and all forms of taxation, whenever created or
imposed by a Taxing Authority, and, without limiting the generality of the
foregoing, shall include net income, alternative or add-on minimum, estimated,
gross income, sales, use, ad valorem, gross receipts, value added, franchise,
profits, license, escheat, transfer, recording, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profit, customs duty or other tax, governmental fee or other like assessment or
charge of any kind whatsoever, together with any related interest, penalties or
other additions to tax, or additional amounts imposed by any such Taxing
Authority.

“Tax Advisor” means a United States tax counsel or accountant of recognized
national standing.

“Tax Attribute” means a net operating loss, net capital loss, unused investment
credit, unused foreign tax credit, excess charitable contribution, general
business credit or any other Tax item that could reduce a Tax.

“Tax Benefit Item” means any unused net operating loss, unused foreign Tax
credit, unused charitable deduction, unused capital loss, or similar unused Tax
benefit item arising with respect to the SpinCo Entities in a given taxable
period, computed as though the SpinCo Entities had independently filed a
federal, state or local Tax Return for such taxable period including all of the
SpinCo Entities.

“Tax Controversy” means any pending or threatened audit, dispute, suit, action,
proposed assessment or other proceeding relating to Taxes.

“Tax-Free Status” means the qualification of the Contribution and Distribution,
taken together, (a) as a reorganization described in Sections 355(a) and
368(a)(1)(D) of the Code, (b) as a transaction in which the stock distributed
thereby is “qualified property” for purposes of Sections 355(d), 355(e) and
361(c) of the Code and (c) as a transaction in which Parent, SpinCo and the
shareholders of Parent recognize no income or gain for U.S. federal income tax
purposes pursuant to Sections 355, 361 and 1032 of the Code, other than, in the
case of Parent and SpinCo, intercompany items or excess loss accounts taken into
account pursuant to the Treasury Regulations promulgated pursuant to
Section 1502 of the Code.

“Tax Opinion” means the opinion of Tax Advisor deliverable to Parent in
connection with the Contribution and the Distribution.

“Tax-Related Losses” means (i) all federal, state and local Taxes (including
interest and penalties thereon and without giving effect to any Tax Benefit
Items of Parent or its Affiliates) imposed pursuant to any settlement, Final
Determination, judgment or otherwise; (ii) all accounting, legal and other
professional fees, and court costs incurred in connection with such Taxes; and
(iii) all costs, expenses and damages associated with stockholder litigation or
controversies and any amount paid by Parent (or any Parent Affiliate) or SpinCo
(or any SpinCo Affiliate) in respect of the liability of shareholders, whether
paid to shareholders or to the IRS or any other Taxing Authority, in each case,
resulting from the failure of the Contribution and the Distribution to qualify
for the Tax-Free Status.

 

6



--------------------------------------------------------------------------------

“Tax Return” means any return, filing, questionnaire or other document,
including requests for extensions of time, filings made with estimated Tax
payments, claims for refund and amended returns, that may be filed for any
taxable period with any Taxing Authority in connection with any Tax (whether or
not a payment is required to be made with respect to such filing) or any
information reporting requirement.

“Taxing Authority” means a national, foreign, municipal, state, federal or other
governmental authority responsible for the administration of any Tax.

“Timing Difference” means an adjustment to a Tax Return that results in (a) an
increase in income, gain or recapture, or a decrease in deduction, loss or
credit, of any Parent Entity for any Pre-Closing Tax Period and (b) an increase
in deduction, loss or credit, or a decrease in income, gain or recapture, of any
member of the SpinCo Group for a Post-Closing Tax Period.

“Unqualified Tax Opinion” means an unqualified “will” opinion of a Tax Advisor,
which opinion and which Tax Advisor are acceptable to Parent, on which Parent
may rely to the effect that a transaction will not affect the Tax-Free Status.
Any such opinion must assume that the Contribution and Distribution would have
qualified for Tax-Free Status if the transaction in question did not occur.

ARTICLE II

PREPARATION AND FILING OF TAX RETURNS

Section 2.01 Parent Consolidated Group Tax Returns.

(a) Parent shall timely prepare and file (or cause to be timely prepared and
filed) all federal income Tax Returns for the Consolidated Group. The SpinCo
Entities shall timely provide to Parent all financial data and any other
information and documentation reasonably requested by Parent in connection with
the filing of any such federal income Tax Returns.

(b) Notwithstanding anything to the contrary in this Agreement, for all Tax
purposes, the Parties shall report any Extraordinary Transactions that are
caused or permitted by SpinCo or any SpinCo Entity on the Distribution Date
after the Effective Time as occurring on the day after the Distribution Date
pursuant to Treasury Regulation Section 1.1502-76(b)(1)(ii)(B) or any similar or
analogous provision of state, local or foreign Law.

Section 2.02 State Combined or Consolidated Returns.

(a) Parent or one or more of its Subsidiaries shall prepare all State Combined
or Consolidated Returns. To the extent permitted by law, Parent (or one of its
Subsidiaries) shall timely file each such State Combined or Consolidated Return.
If Parent (or one of its Subsidiaries) is not permitted to file any such State
Combined or Consolidated Return, a SpinCo Entity shall file such State Combined
or Consolidated Return. The SpinCo Entities shall timely provide to Parent all
financial data and any other information and documentation reasonably requested
by Parent in connection with the preparation of any such State Combined or
Consolidated Return.

 

7



--------------------------------------------------------------------------------

(b) To the extent reasonably requested by the SpinCo Entities and if the SpinCo
Entities are responsible for any portion of the Taxes reported thereon, Parent
shall (i) consult with the SpinCo Entities regarding the preparation of a State
Combined or Consolidated Return and (ii) deliver any such State Combined or
Consolidated Return to the SpinCo Entities for review and comment no later than
five days prior to the date on which such State Combined or Consolidated Return
is due. Parent shall consider in good faith any changes to such State Combined
or Consolidated Tax Return reasonably requested by the SpinCo Entities, to the
extent that such changes relate to items for which the SpinCo Entities have
responsibility hereunder.

Section 2.03 Other Tax Returns of the SpinCo Entities.

(a) Except as provided in Section 2.03(b), the SpinCo Entities shall timely
prepare and file, or cause to be timely prepared and filed, all Tax Returns
required to be filed by or with respect to the SpinCo Entities other than those
described in Section 2.01 and Section 2.02 herein. The Tax Returns required to
be prepared and filed by SpinCo under this Section 2.03(a) shall include (i) any
SpinCo Federal Consolidated Income Tax Return for periods ending after the
Distribution Date and (ii) SpinCo Separate Returns required to be filed for Tax
periods ending after the Distribution Date.

(b) To the extent any Tax Return described in Section 2.03(a) involves
Pre-Closing Taxes (including any SpinCo Separate Return for periods ending on or
prior to the Distribution Date), SpinCo shall (i) consult with Parent regarding
the preparation of such Tax Return, (ii) deliver such Tax Return to Parent for
review and comment no later than five days prior to the date on which such Tax
Return is due and (iii) not file such return without Parent’s prior written
consent. A SpinCo Entity shall timely file such Tax Return and shall timely pay
(or cause to be timely paid) any Tax that is due in connection with any such Tax
Return.

Section 2.04 Notwithstanding anything herein to the contrary, SpinCo shall not
on any Tax Return (i) claim any Tax deduction or Tax Benefit Item that has been
or will be claimed by Parent on any Parent Tax Return, (ii) take any position in
respect of a prior transaction that is inconsistent with the position taken by
Parent on any Tax Return prepared by Parent in which any SpinCo Entity is
included or (iii) take any position in respect of the transactions contemplated
by the Separation Agreement inconsistent with the Tax-Free Status or the
position taken by Parent on any Tax Return. SpinCo shall not without Parent’s
prior written consent amend any Tax Return that reflects any Tax, Tax Attribute
or Tax Benefit Item allocated to Parent under this Agreement.

 

8



--------------------------------------------------------------------------------

ARTICLE III

ALLOCATION AND PAYMENT OF CONSOLIDATED FEDERAL TAXES

Section 3.01 Payment of Consolidated Federal Income Tax. Parent shall be
responsible for all payments of federal Income Tax due with respect to the
Consolidated Group.

Section 3.02 Certain Elections. Parent, in its sole discretion, shall be
permitted to make a ratable election pursuant to Treasury Regulation
1.1502-76(b)(ii)(2) with respect to the distributive share of any SpinCo Entity
that is treated as a partnership for U.S. federal income tax purposes.

ARTICLE IV

ALLOCATION AND PAYMENT OF

COMBINED/CONSOLIDATED STATE AND LOCAL TAXES

Section 4.01 Allocation of Combined/Consolidated State and Local Tax. Except as
provided in Section 4.01(a) below, Parent shall be responsible for any and all
State Income Taxes due with respect to or required to be reported on any State
Combined or Consolidated Return.

(a) With respect to any State Combined or Consolidated Return relating to any
Post-Closing Tax Period, SpinCo shall be liable to Parent for any State Income
Taxes attributable to such Post-Closing Tax Period.

(b) If, with respect to any State Combined or Consolidated Return relating to
any Post-Closing Tax Period, a Tax Attribute of any of the SpinCo Entities
arising in such Post-Closing Tax Period actually reduces the combined Tax
liability on the State Combined or Consolidated Return below the amount that
would have been payable by Parent if the SpinCo Entities had not been included
in such Tax return (the “Parent Reduction”), then Parent shall be liable to
SpinCo in an amount equal to the Parent Reduction.

(c) With respect to any State Combined or Consolidated Return that is not an
income Tax Return, the applicable state or local Tax liability shall be
allocated among the SpinCo Entities and all the other State Affiliated Companies
pro rata based on the Tax that would have been paid by the SpinCo Entities as
one group, on the one hand, and all other State Affiliated Companies as a
separate group, on the other hand.

Section 4.02 Payment. The computation of the state or local Tax allocations, as
well as any required payment to and from Parent, shall be made within 10 days
after Parent or any of its Affiliates (other than the SpinCo Entities), makes a
payment to, or receives a payment credit or offset from, any Taxing Authority
pursuant to this Article IV. All decisions relating to the allocation and
payment of Taxes under this Article IV shall be made at the reasonable
discretion of Parent.

 

9



--------------------------------------------------------------------------------

ARTICLE V

ALLOCATION AND PAYMENT OF OTHER TAXES

Section 5.01 Other Taxes. Except as set forth in Section 5.02 and Section 5.03,
all Taxes of (or with respect to) a SpinCo Entity or the SpinCo Business shall
be paid by the SpinCo Entities, other than (i) Taxes of the Consolidated Group,
(ii) Taxes reportable on a Tax Return described in Section 2.02(a) (other than
such Taxes for which the SpinCo Entities are responsible pursuant to Article
IV), and (iii) any Pre-Closing Taxes.

Section 5.02 Non-Income Taxes. Notwithstanding any other provision of this
Agreement, SpinCo shall be responsible for and pay all (i) Property Taxes and
(ii) any Sales and Use Taxes reflected on a Tax Return required to be filed
after the Distribution Date, in each case other than such Taxes that are
Pre-Closing Taxes.

Section 5.03 Escheat Taxes.

(a) SpinCo shall be responsible for (and shall indemnify Parent from and
against) any escheat or unclaimed property Taxes imposed on or attributable to
any SpinCo Entity for any tax period.

(b) Any refund of any escheat or unclaimed property Taxes attributable to any
SpinCo Entity for any tax period (including, for the avoidance of doubt, capital
recovery items attributable to any SpinCo Entity originating in any tax period)
shall be for the benefit of SpinCo, and any such refund received by any Parent
Entity shall be paid over to SpinCo within 10 days of receipt by such Parent
Entity.

Section 5.04 Employment Taxes. Notwithstanding anything in this Agreement to the
contrary, this Agreement shall not apply with respect to any liability or
responsibility for Taxes allocated pursuant to the Employee Matters Agreement.

ARTICLE VI

TAX DEFICIENCIES AND REFUNDS; CARRYBACKS; INDEMNIFICATION

Section 6.01. Pre-Closing Taxes. Except as set forth in Section 5.03, Parent
shall be responsible for (and shall indemnify the SpinCo Entities from and
against) all Pre-Closing Taxes, including any Pre-Closing Taxes resulting from
any audit, amendment, other change or adjustment, Taxes of the Consolidated
Group, and Taxes reportable on a Tax Return described in Section 2.02(a) (to the
extent allocated to Parent under Article IV). Any refund of Pre-Closing Taxes
and such other Taxes for which Parent is responsible (whether by payment,
credit, offset against other Taxes due or otherwise) shall be for the benefit of
(and paid to) Parent.

Section 6.02 Carrybacks. In the event any Tax Benefit Item of the SpinCo
Entities for any taxable period after they cease being Members of the
Consolidated Group is eligible to be carried back to a taxable period while the
SpinCo Entities were Members of the Consolidated Group, the SpinCo Entities
shall, where possible, elect to carry such amounts forward to subsequent taxable
periods. If the SpinCo Entities are required by law to carry back any such Tax
Benefit Item, the SpinCo Entities shall be entitled to a payment at the time and
to the extent that

 

10



--------------------------------------------------------------------------------

such Tax Benefit Item reduces the Income Tax liability of the Consolidated
Group. For purposes of computing the amount of the payment described in this
Section 6.02, one or more Tax Benefit Items shall be considered to have reduced
the Consolidated Group’s Income Tax liability in a given taxable period by an
amount equal to the difference, if any, between (i) the amount of the
Consolidated Group’s Income Tax liability for the taxable period computed
without regard to such Tax Benefit Item or Items and (ii) the amount of the
Consolidated Group’s Income Tax liability for the taxable period computed with
regard to such Tax Benefit Item or Items. For the avoidance of doubt, if the
SpinCo Entities are required to carry back a Tax Benefit Item, such Tax Benefit
Item shall reduce the Consolidated Group’s Income Tax liability only after all
Tax Benefit Items of Parent have been applied to reduce the Consolidated Group’s
Income Tax liability in such taxable period. Appropriate reconciliation payments
shall be made in the event that it is subsequently determined that a Tax Benefit
Item did not reduce the Consolidated Group’s Income Tax liabilities, including
by reason of any such Tax Benefit Item being subsequently disallowed in whole or
in part or by reason of other Tax benefits becoming available.

Section 6.03 Timing Differences.

(a) If any audit, amendment, other change or adjustment to any Tax Return,
pursuant to a Final Determination, results in a Timing Difference, then for each
Post-Closing Tax Period in which a member of the SpinCo Group actually realizes
a Tax benefit by reason of such Timing Difference, SpinCo shall pay to Parent an
amount equal to such Tax benefit within 10 days of such benefit being realized.

(b) If any audit, amendment, other change or adjustment to any Tax Return,
pursuant to a Final Determination, results in a Reverse Timing Difference, then
for each Pre-Closing Tax Period in which any Parent Entity actually realizes a
Tax benefit by reason of such Reverse Timing Difference, Parent shall pay to
SpinCo an amount equal to such Tax benefit within 10 days of such benefit being
realized.

Section 6.04 Indemnification.

(a) SpinCo Liability. SpinCo shall be liable for, and shall indemnify and hold
harmless Parent and any Parent Entities from and against any liability for, (i)
Taxes which are allocated to SpinCo under Article IV and Article V, (ii) Taxes
resulting from a breach by SpinCo of any covenant in this Agreement, (iii) any
Tax-Related Losses for which SpinCo is responsible pursuant to Section 8.04 of
this Agreement, and (iv) any stamp, sales and use, gross receipts, value-added
or other transfer Taxes imposed on any SpinCo Entity (if such entity is
primarily liable for such Tax) on the transfers occurring pursuant to the
transactions contemplated by the Separation Agreement.

(b) Parent Liability. Parent shall be liable for, and shall indemnify and hold
harmless SpinCo and the SpinCo Entities from and against any liability for,
(i) Taxes which are allocated to Parent under Articles III, IV and V, (ii) Taxes
resulting from a breach by Parent of any covenant in this Agreement, (iii) any
Tax-Related Losses for which Parent is responsible pursuant to Section 8.04 of
this Agreement, and (iv) any stamp, sales and use, gross receipts, value-added
or other transfer Taxes imposed on any Parent Entity (if such entity is
primarily liable for such Tax) on the transfers occurring pursuant to the
transactions contemplated by the Separation Agreement (other than any
transactions described in the Plan of Reorganization).

 

11



--------------------------------------------------------------------------------

(c) Payments. Unless otherwise specified in this Agreement, all indemnification
payments required to be made under this Agreement shall be made within 20 days
of the date of receipt by the indemnifying party of written notice of the amount
owed, together with reasonable documentation showing the basis for the
calculation of such amount and evidence of payment of such amount by the
indemnified party.

Section 6.05 Characterization of and Adjustments to Payments.

(a) For all Tax purposes, Parent and SpinCo agree to treat any payment required
by this Agreement (other than payments with respect to interest accruing after
the Distribution Date) as either a contribution by Parent to SpinCo or a
distribution by SpinCo to Parent, as the case may be, occurring immediately
prior to the Distribution Date or as a payment of an assumed or retained
liability.

(b) Any indemnity payment under this Agreement shall be increased to take into
account any inclusion in income of the indemnified party arising from the
receipt of such indemnity payment and shall be decreased to take into account
any reduction in income of the indemnified party arising from such indemnified
liability. For purposes hereof, any inclusion or reduction shall be determined
(i) using the highest marginal rates in effect at the time of the determination
and (ii) assuming that the indemnified party will be liable for Taxes at such
rate and has no Tax Attributes at the time of the determination.

ARTICLE VII

COOPERATION AND TAX CONTROVERSY

Section 7.01 Cooperation.

(a) Parent and the SpinCo Entities shall cooperate fully at such time and to the
extent reasonably requested by the other party in connection with the
preparation and filing of any Tax Return or the conduct of any Tax Controversy
concerning any issues or any other matter contemplated hereunder. Such
cooperation shall include, without limitation, (i) the retention and provision
on demand of books, records, documentation or other information relating to any
Tax Return until the later of (x) the expiration of the applicable federal or
state statute of limitation (giving effect to any extension, waiver, or
mitigation thereof) and (y) in the event any claim has been made under this
Agreement for which such information is relevant, a Final Determination with
respect to such claim; (ii) the filing or execution of any document that may be
necessary or reasonably helpful in connection with the filing of any Tax Return,
or claim for a refund of Taxes previously paid, by either party, or in
connection with any Tax Controversy addressed in the preceding sentence
(including a requisite power of attorney); and (iii) the use of the parties’
reasonable best efforts to obtain any documentation from a governmental
authority or a third party that may be necessary or helpful in connection with
the foregoing. Each party shall make its employees and facilities reasonably
available on a mutually convenient basis to facilitate such cooperation.

 

12



--------------------------------------------------------------------------------

(b) Parent and the SpinCo Entities shall use reasonable efforts to keep each
other informed as to the status of Tax Controversies involving any issue which
could give rise to any liability of the other party under this Agreement. Parent
and the SpinCo Entities shall each promptly notify the other of any inquiries by
any Taxing Authority or any other administrative, judicial or other governmental
authority that relate to any Tax that may be imposed on the other or any
Affiliate of the other that might give rise to any liability under this
Agreement. Parent shall have sole control of any Tax Controversy relating to the
Consolidated Group or to any Pre-Closing Taxes. Parent shall have sole control
of any Tax Controversy relating to any State Combined and Consolidated Return,
provided, that in the case of any such Tax Controversy that may affect Taxes for
which the SpinCo Entities have responsibility hereunder, the SpinCo Entities may
participate in such Tax Controversies at their own expense. If the potential
liability of the SpinCo Entities under this Agreement relating to any Tax
Controversy exceeds $5,000,000, Parent shall not settle or concede such Tax
Controversy without the prior written consent of the SpinCo Entities, not to be
unreasonably withheld, conditioned or delayed.

(c) If any Tax Controversy includes or could include both a claim for Taxes for
which any Parent Entity is liable under this Agreement and a claim for Taxes for
which any SpinCo Entity is liable under this Agreement, Parent and SpinCo shall
use commercially reasonable efforts to separate such claim(s) for Taxes for
which the Parent Entity is liable from such claim(s) for which the SpinCo entity
is liable. Parent shall have sole control of any such Tax Controversy that
involves a claim for Taxes for which the Parent Entity is liable under this
Agreement that is not separable from a claim for Taxes for which the SpinCo
Entity is liable under this Agreement (a “Mixed Tax Controversy”). SpinCo shall
be entitled to participate fully (at SpinCo’s sole cost and expense) in the
conduct of any Mixed Tax Controversy, and Parent shall not settle such Mixed Tax
Controversy without the consent of SpinCo, not to be unreasonably withheld,
conditioned or delayed. The reasonable costs and expenses of conducting the
defense of any Mixed Tax Controversy shall be reasonably apportioned based on
the relative amounts of the claim for Taxes for which the Parent Entity is
liable and the claim for Taxes for which the SpinCo Entity is liable.

Section 7.02 Contest Provisions. Subject to the cooperation provisions in
Section 7.01, Parent shall have the right to resolve any difference or
disagreement on any matter that arises out of the application and interpretation
of this Agreement; provided, however, that Parent shall (i) in good faith
cooperate and consult with the SpinCo Entities in an effort to resolve any
differences with respect to Parent’s position with regard to such matter,
(ii) in good faith consider the SpinCo Entities’ position on such matter and
(iii) advise the SpinCo Entities of the reason for rejecting any such
recommendation for alternative positions.

ARTICLE VIII

TAX-FREE STATUS

Section 8.01 Tax Opinions and Representation Letters. Each of SpinCo and Parent
hereby represents and agrees that (A) it has read and reviewed the
Representation Letters prior to the Distribution Date and (B) subject to any
qualifications therein, all information contained in such Representation Letters
that concerns or relates to such company or any of its Subsidiaries is true,
correct and complete.

 

13



--------------------------------------------------------------------------------

Section 8.02 Restrictions on SpinCo.

(a) SpinCo agrees that it will not take or fail to take, or permit any SpinCo
Entity to take or fail to take, any action where such action or failure to act
would be inconsistent with or cause to be untrue any material information,
covenant or representation in any Representation Letters or Tax Opinion. SpinCo
agrees that it will not take or fail to take, or permit any SpinCo Entity to
take or fail to take, any action which prevents or could reasonably be expected
to prevent (A) the Tax-Free Status, or (B) any transaction contemplated by the
Separation Agreement which is intended by the parties to be tax-free from so
qualifying, including, in the case of SpinCo, issuing any SpinCo Capital Stock
that would prevent the Distribution from qualifying as a tax-free distribution
within the meaning of Section 355 of the Code.

(b) SpinCo agrees that, from the date hereof until the first day after the
two-year anniversary of the Distribution Date, it will (i) maintain its status
as a company engaged in the Active Trade or Business for purposes of
Section 355(b)(2) of the Code and (ii) not engage in any transaction that would
result in it ceasing to be a company engaged in the Active Trade or Business for
purposes of Section 355(b)(2) of the Code, in each case, taking into account
Section 355(b)(3) of the Code.

(c) SpinCo agrees that, from the date hereof until the first day after the
two-year anniversary of the Distribution Date, it will not (i) enter into any
Proposed Acquisition Transaction or, to the extent SpinCo has the right to
prohibit any Proposed Acquisition Transaction, permit any Proposed Acquisition
Transaction to occur, (ii) merge or consolidate with any other Person or
liquidate or partially liquidate, (iii) in a single transaction or series of
transactions sell or transfer (other than sales or transfers of inventory in the
ordinary course of business) 30% or more of the gross assets of the Active Trade
or Business or 30% or more of the consolidated gross assets of SpinCo and its
Affiliates (such percentages to be measured based on fair market value as of the
Distribution Date), (iv) redeem or otherwise repurchase (directly or through an
SpinCo Affiliate) any SpinCo stock, or rights to acquire stock, except to the
extent such repurchases satisfy Section 4.05(1)(b) of Revenue Procedure 96-30
(as in effect prior to the amendment of such Revenue Procedure by Revenue
Procedure 2003-48), (v) amend its certificate of incorporation (or other
organizational documents), or take any other action, whether through a
stockholder vote or otherwise, affecting the voting rights of SpinCo Capital
Stock (including, without limitation, through the conversion of one class of
SpinCo Capital Stock into another class of SpinCo Capital Stock) or (vi) take
any other action or actions (including any action or transaction that would be
reasonably likely to be inconsistent with any representation made in the
Representation Letters or the Tax Opinion) which in the aggregate (and taking
into account any other transactions described in this subparagraph (c)) would be
reasonably likely to have the effect of causing or permitting one or more
Persons (whether or not acting in concert) to acquire directly or indirectly
stock representing a Fifty-Percent or Greater Interest in SpinCo or otherwise
jeopardize the Tax-Free Status, unless prior to taking any such action set forth
in the foregoing clauses (i) through (vi), (A) SpinCo shall provide Parent with
an Unqualified Tax Opinion in form and substance satisfactory to Parent in its
sole and absolute discretion, which discretion shall be exercised in good faith
solely to preserve the Tax-Free Status (and in determining whether an opinion is
satisfactory, Parent may consider, among other factors, the appropriateness of
any underlying assumptions and management’s representations if used as a basis
for the opinion) (B) SpinCo shall have requested Parent to obtain a supplemental
ruling in accordance with Section 8.03 of this Agreement to the effect that such
action will not affect the Tax-Free Status and Parent shall have received such a
supplemental ruling in form and substance reasonably satisfactory to it or
(C) Parent shall have waived the requirement to obtain such Unqualified Tax
Opinion or supplemental ruling.

 

14



--------------------------------------------------------------------------------

(d) Certain Issuances of SpinCo Capital Stock. If SpinCo proposes to enter into
any Section 8.02(d) Acquisition Transaction or, to the extent SpinCo has the
right to prohibit any Section 8.02(d) Acquisition Transaction, proposes to
permit any Section 8.02(d) Acquisition Transaction to occur, in each case,
during the period from the date hereof until the first day after the two-year
anniversary of the Distribution Date, SpinCo shall provide Parent, no later than
ten days following the signing of any written agreement with respect to the
Section 8.02(d) Acquisition Transaction, with a written description of such
transaction (including the type and amount of SpinCo Capital Stock to be issued
in such transaction) and a certificate of the Board of Directors of SpinCo to
the effect that the Section 8.02(d) Acquisition Transaction is not a Proposed
Acquisition Transaction or any other transaction to which the requirements of
Section 8.02(c) apply (a “Board Certificate”).

Section 8.03 Procedures Regarding Opinions and Rulings.

(a) If SpinCo notifies Parent that it desires to take one of the actions
described in clauses (i) through (vi) of Section 8.02(c) (a “Notified Action”),
Parent and SpinCo shall reasonably cooperate to attempt to obtain the
Unqualified Tax Opinion or supplemental ruling from the IRS referred to in
Section 8.02(c), unless Parent shall have waived the requirement to obtain such
Unqualified Tax Opinion or supplemental ruling. If such a ruling is to be
sought, Parent shall apply for such ruling and Parent and SpinCo shall jointly
control the process of obtaining such ruling. In no event shall Parent be
required to file any ruling request under this Section 8.03(a) unless SpinCo
represents that (x) it has read such ruling request, and (y) all information and
representations, if any, relating to any member of the SpinCo Group, contained
in such ruling request documents are (subject to any qualifications therein)
true, correct and complete. Parent and SpinCo shall each bear its own costs and
expenses in obtaining a supplemental ruling requested by SpinCo.

(b) Unqualified Tax Opinion at SpinCo’s Request. Parent agrees that, at the
reasonable request of SpinCo, Parent shall cooperate with SpinCo’s efforts to
obtain, as expeditiously as possible, an Unqualified Tax Opinion for the purpose
of permitting SpinCo to take the Notified Action. Parent and SpinCo shall each
bear its own costs and expenses in obtaining an Unqualified Tax Opinion
requested by SpinCo.

(c) Unqualified Tax Opinion at Parent’s Request. Parent shall have the right to
obtain a supplemental ruling or an Unqualified Tax Opinion at any time in its
sole and absolute discretion. If Parent determines to obtain a supplemental
ruling or an Unqualified Tax Opinion, SpinCo shall (and shall cause each
Affiliate of SpinCo to) cooperate with Parent and take any and all actions
reasonably requested by Parent in connection with obtaining the supplemental
ruling or Unqualified Tax Opinion (including, without limitation, by making any
representation or covenant or providing any materials or information requested
by Tax Advisor or the IRS). Parent and SpinCo shall each bear its own costs and
expenses in obtaining an Unqualified Tax Opinion or supplemental ruling
requested by Parent.

(d) Except as provided in Section 8.03(a) and (b) neither SpinCo nor any SpinCo
Affiliate shall seek any guidance from the IRS or any other Taxing Authority
(whether written, verbal or otherwise) at any time concerning the Distribution
(including the impact of any transaction on the Distribution).

 

15



--------------------------------------------------------------------------------

Section 8.04 Liability for Tax-Related Losses.

(a) Notwithstanding anything in this Agreement or the Separation Agreement to
the contrary, subject to Section 8.04(c), SpinCo shall be responsible for, and
shall indemnify and hold harmless Parent and its Affiliates and each of their
respective officers, directors and employees from and against, one hundred
percent (100%) of any Tax-Related Losses that are attributable to or result from
any one or more of the following: (A) the acquisition (other than pursuant to
the Contribution or the Distribution) of all or a portion of SpinCo’s stock
and/or its or its subsidiaries’ assets by any means whatsoever by any Person,
(B) any negotiations, understandings, agreements or arrangements by SpinCo with
respect to transactions or events (including, without limitation, stock
issuances, pursuant to the exercise of stock options or otherwise, option
grants, capital contributions or acquisitions, or a series of such transactions
or events) that cause the Distribution to be treated as part of a plan pursuant
to which one or more Persons acquire directly or indirectly stock of SpinCo
representing a Fifty-Percent or Greater Interest therein, (C) any action or
failure to act by SpinCo after the Distribution (including, without limitation,
any amendment to SpinCo’s certificate of incorporation (or other organizational
documents), whether through a stockholder vote or otherwise) affecting the
voting rights of SpinCo stock (including, without limitation, through the
conversion of one class of SpinCo Capital Stock into another class of SpinCo
Capital Stock), (D) any act or failure to act by SpinCo or any SpinCo Affiliate
described in Section 8.02 (regardless whether such act or failure to act is
covered by a supplemental ruling, Unqualified Tax Opinion or waiver described in
clause (A), (B) or (C) of Section 8.02(c), or a Board Certificate described in
Section 8.02(d)) or (E) any breach by SpinCo of its agreements and
representations set forth in Section 8.01.

(b) Notwithstanding anything in this Agreement or the Separation Agreement to
the contrary, subject to Section 8.04(c), Parent shall be responsible for, and
shall indemnify and hold harmless SpinCo and its Affiliates and each of their
respective officers, directors and employees from and against, one hundred
percent (100%) of any Tax-Related Losses that are attributable to, or result
from any one or more of the following: (A) the acquisition (other than pursuant
to the Contribution or the Distribution) of all or a portion of Parent’s stock
and/or its assets by any means whatsoever by any Person, (B) any negotiations,
agreements or arrangements by Parent with respect to transactions or events
(including, without limitation, stock issuances, pursuant to the exercise of
stock options or otherwise, option grants, capital contributions or
acquisitions, or a series of such transactions or events) that cause the
Distribution to be treated as part of a plan pursuant to which one or more
Persons acquire directly or indirectly stock of Parent representing a
Fifty-Percent or Greater Interest therein, or (C) any breach by Parent of its
agreements and representations set forth in Section 8.01.

(c) To the extent that any Tax-Related Loss is subject to indemnity under both
Section 8.04(a) and Section 8.04(b), responsibility for such Tax-Related Loss
shall be shared by Parent and SpinCo according to relative fault.

 

16



--------------------------------------------------------------------------------

(d) SpinCo shall pay Parent the amount of any Tax-Related Losses for which
SpinCo is responsible under this Section 8.04: (A) in the case of Tax-Related
Losses described in clause (i) of the definition of Tax-Related Losses no later
than five days prior to the date Parent files, or causes to be filed, the
applicable Tax Return for the year of the Contribution or Distribution, as
applicable (the “Filing Date”) (provided that if such Tax-Related Losses arise
pursuant to a Final Determination described in clause (i), (ii) or (iii) of the
definition of “Final Determination,” then SpinCo shall pay Parent no later than
five days after the date of such Final Determination with interest calculated at
a rate per annum equal to the Prime Rate plus two percent, from the date that is
five days prior to the Filing Date through the date of such Final Determination)
and (B) in the case of Tax-Related Losses described in clause (ii) or (iii) of
the definition of Tax-Related Losses, no later than five days after the date
Parent pays such Tax-Related Losses. Parent shall pay SpinCo the amount of any
Tax-Related Losses (described in clause (ii) or (iii) of the definition of
Tax-Related Loss) for which Parent is responsible under this Section 8.04 no
later than five days after the date SpinCo pays such Tax-Related Losses.

Section 8.05 336(e) Election. The Parties agree that (i) Parent and SpinCo shall
enter into a written, binding agreement and (ii) Parent shall timely make a
protective election under Section 336(e) of the Code (and any similar provision
of any U.S. state or local jurisdiction) and Treasury Regulation Section
1.336-2(j) (a “Protective Section 336(e) Election”) with respect to the
Distribution, in each case, in accordance with Treasury Regulation Section
1.336-2(h). Parent shall timely file such forms as may be contemplated by
applicable Tax law or administrative practice to effect such Protective Section
336(e) Election. To the extent, pursuant to a Final Determination, the
Distribution constitutes a “qualified stock disposition,” as defined in Treasury
Regulation Section 1.336-1(b)(6), the Parties shall not and shall not permit any
of their respective Subsidiaries to, take any position for Tax purposes
inconsistent with the relevant Protective Section 336(e) Election, except as may
be required pursuant to a Final Determination. For the avoidance of doubt, in
the event that Section 336(e) applies to the Distribution, Parent shall be
permitted to make an election under Treasury Regulation Section
1.1502-13(f)(5)(ii) in accordance with Treasury Regulation Section
1.1502-13(f)(5)(ii)(E) and specifying Treasury Regulation Section
1.1502-13(f)(5)(ii)(C) as the basis for relief.

Section 8.06 Tax Reporting. Each of Parent and SpinCo covenants and agrees that
it will not take, and will cause its respective Affiliates to refrain from
taking, any position on any Tax Return that is inconsistent with the Tax-Free
Status.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Effective Date. This Agreement applies to all matters related to
any Tax Returns filed, Taxes paid, adjustments made in respect of any Tax, and
any other matters involving Taxes on or after the Distribution Date between or
among (i) Parent or any of its Subsidiaries (other than the SpinCo Entities) and
(ii) the SpinCo Entities. Notwithstanding any other provisions of this
Agreement, the representations and covenants of Section 8.01 shall be effective
as of the date of this Agreement.

Section 9.02 Counterparts; Entire Agreement; Corporate Power.

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party.

 

17



--------------------------------------------------------------------------------

(b) This Agreement, the Separation and Distribution Agreement and the Ancillary
Agreements and the Exhibits, Schedules and appendices hereto and thereto contain
the entire agreement between the Parties with respect to the subject matter
hereof, supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter, and there are no agreements or understandings between the Parties other
than those set forth or referred to herein or therein.

(c) Parent represents on behalf of itself and, to the extent applicable, each of
its Subsidiaries, and SpinCo represents on behalf of itself and, to the extent
applicable, each of its Subsidiaries, as follows:

(i) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

(ii) this Agreement has been duly executed and delivered by it and constitutes a
valid and binding agreement of it and is enforceable in accordance with the
terms hereof.

Each Party acknowledges and agrees that delivery of an executed counterpart of a
signature page to this Agreement (whether executed by manual, stamp or
mechanical signature) by facsimile or by email in portable document format (PDF)
shall be effective as delivery of such executed counterpart of this Agreement.
Each Party expressly adopts and confirms each such facsimile, stamp or
mechanical signature (regardless of whether delivered in person, by mail, by
courier, by facsimile or by email in portable document format (PDF)) made in its
respective name as if it were a manual signature delivered in person, agrees
that it will not assert that any such signature or delivery is not adequate to
bind such Party to the same extent as if it were signed manually and delivered
in person and agrees that, at the reasonable request of the other Party at any
time, it will as promptly as reasonably practicable cause this Agreement to be
manually executed (any such execution to be as of the date of the initial date
thereof) and delivered in person, by mail or by courier.

Section 9.03 Notices. All notices, requests, claims, demands or other
communications under this Agreement shall be in writing and shall be given or
made (and except as provided herein, shall be deemed to have been duly given or
made upon receipt) by delivery in person, by overnight courier service, by
certified mail, return receipt requested, by facsimile, or by electronic mail
(“e-mail”), so long as confirmation of receipt of such e-mail is requested and
received, to the respective Parties at the following addresses (or at such other
address for a Party as shall be specified in a notice given in accordance with
this Section 9.03):

If to Parent, to:

TEGNA Inc.

7950 Jones Branch Drive

McLean, Virginia 22107

Attention: Chief Legal and Administrative Officer

Facsimile: (703) 873-6331

E-mail:      lawdept@tegna.com

 

18



--------------------------------------------------------------------------------

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Igor Kirman

          Victor Goldfeld

Facsimile: (212) 403-2000

E-mail:      IKirman@wlrk.com

          VGoldfeld@wlrk.com

If to SpinCo (prior to the Effective Time), to:

Cars.com Inc.

7950 Jones Branch Drive

McLean, Virginia 22107

Attention: General Counsel

Facsimile: (703) 873-6331

E-mail:      lawdept@tegna.com

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Igor Kirman

        Victor Goldfeld

Facsimile: (212) 403-2000

E-mail:      IKirman@wlrk.com

         VGoldfeld@wlrk.com

and a copy to:

Cars.com Inc.

175 West Jackson Boulevard

Chicago, Illinois 60604

Attention: Chief Legal Officer

Facsimile: (312) 601-5865

E-mail:      legal@cars.com

If to SpinCo (from and after the Effective Time), to:

Cars.com Inc.

175 West Jackson Boulevard

Chicago, Illinois 60604

Attention: Chief Legal Officer

Facsimile: (312) 601-5865

E-mail:      legal@cars.com

 

19



--------------------------------------------------------------------------------

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Igor Kirman

        Victor Goldfeld

Facsimile: (212) 403-2000

E-mail:      IKirman@wlrk.com

         VGoldfeld@wlrk.com

A Party may, by notice to the other Party, change the address to which such
notices are to be given.

Section 9.04 Governing Law. This Agreement (and any claims or disputes arising
out of or related to it or to the transactions contemplated hereby or to the
inducement of any Party to enter into it, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of Delaware, irrespective of the choice of Laws principles
of the State of Delaware, including all matters of validity, construction,
effect, enforceability, performance and remedies.

Section 9.05 Assignability. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns; provided, however, that neither Party may assign its rights or delegate
its obligations under this Agreement without the express prior written consent
of the other Party hereto. Notwithstanding the foregoing, no such consent shall
be required for the assignment of a party’s rights and obligations under this
Agreement, the Separation Agreement and all other Ancillary Agreements (except
as may be otherwise provided in any such Ancillary Agreement) in whole (i.e.,
the assignment of a party’s rights and obligations under this Agreement and all
Ancillary Agreements all at the same time) in connection with a change of
control of a Party so long as the resulting, surviving or transferee Person
assumes all the obligations of the relevant party thereto by operation of Law or
pursuant to an agreement in form and substance reasonably satisfactory to the
other Party. Nothing in this Section 9.05 is intended to, or shall be construed
to, prohibit either Party or any member of its Group from being party to or
undertaking a change of control.

Section 9.06 Dispute Resolution. The dispute resolution procedures set forth in
Article VII of the Separation Agreement shall apply to any dispute, controversy
or claim arising out of or relating to this Agreement.

Section 9.07 Intended Third Party Beneficiaries. This Agreement is solely for
the benefit of the parties to this Agreement and should not be deemed to confer
upon third parties any remedy, claim, liability, reimbursement, claim of action
or other right in excess of those existing without this Agreement.

 

20



--------------------------------------------------------------------------------

Section 9.08 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof or thereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby. Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.

Section 9.09 Expenses. Unless otherwise expressly provided in this Agreement,
each party shall bear any and all expenses that arise from its respective
obligations under this Agreement. In the event either party to this Agreement
brings an action or proceeding for the breach or enforcement of this Agreement,
the prevailing party in such action or proceeding, whether or not such action or
proceeding proceeds to final judgment, shall be entitled to recover as an
element of its costs, and not as damages, such reasonable attorneys’ fees as may
be awarded in the action or proceeding in addition to whatever other relief to
which the prevailing party may be entitled.

Section 9.10 Headings. The Article, Section and Paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 9.11 Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants, representations and warranties and other agreements
contained in this Agreement, and Liability for the breach of any obligations
contained herein, shall survive the Effective Time and shall remain in full
force and effect thereafter.

Section 9.12 Waivers of Default. Waiver by any Party of any default by the other
Party of any provision of this Agreement shall not be deemed a waiver by the
waiving Party of any subsequent or other default, nor shall it prejudice the
rights of the waiving Party. No failure or delay by any Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall a single or partial exercise thereof prejudice any other or
further exercise thereof or the exercise of any other right, power or privilege.

Section 9.13 Amendments. No provisions of this Agreement shall be deemed waived,
amended, supplemented or modified by a Party, unless such waiver, amendment,
supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

Section 9.14 Mutual Drafting. This Agreement shall be deemed to be the joint
work product of the Parties, and any rule of construction that a document shall
be interpreted or construed against a drafter of such document shall not be
applicable to this Agreement.

[Remainder of page intentionally left blank; signature page to follow]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

TEGNA INC. By:  

/s/ Todd A. Mayman

Name:   Todd A. Mayman Title:   Executive Vice President, Chief Legal and
Administrative Officer CARS.COM INC. By:  

/s/ Todd A. Mayman

Name:   Todd A. Mayman Title:   Vice President

[Signature Page to Tax Matters Agreement]